Citation Nr: 0302818	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

Procedural history

The veteran had active service June 1963 to February 1967.  

The veteran was granted service connection for post-traumatic 
stress disorder (PTSD) in a December 2000 rating decision.  A 
30 percent disability rating was assigned from December 13, 
1999.  The veteran disagreed with the December 2000 rating 
decision and initiated an appeal in March 2001.  The 
evaluation of the veteran's PTSD was then increased to 50 
percent effective December 13, 1999, in a June 2001 statement 
of the case.  The veteran continued to express his 
disagreement with the assigned disability rating and 
initiated this appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  The 
appeal was perfected with the September 2001 timely 
submission of the veteran's  notice of disagreement which 
will be accepted in place of a VA Form 9.

Other matter

In September 2001, the veteran's daughter wrote to the RO, 
requesting apportionment of his VA compensation.  To the 
Board's knowledge, the RO has not acted upon that requested, 
and it is accordingly referred for appropriate action.
The Board is without jurisdiction to consider that mater in 
the first instance.  See 38 U.S.C.A. § 7105 (West 1991).



FINDING OF FACT

 The evidence of record indicates that the veteran's service-
connected PTSD is manifested primarily by persistent 
depression, anxiety and anger, resulting in occupational and 
social impairment.  Objective clinical findings include a 
finding of ongoing depression and GAF scores from 32 to 75.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of the 
currently assigned 50 percent for his service-connected PTSD.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In January 2000, the RO sent the veteran a letter notifying 
him of the evidence needed to support his claim, and 
specifying the evidence that he was responsible to provide 
and that which the RO would obtain for him.  In February 
2000, the RO again sent the veteran a letter specifying in 
detail the evidence needed from him, and that evidence which 
the RO would obtain.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the December 
2000 rating decision, the June 2001 statement of the case 
(SOC), and the April 2002 supplemental statement of the case 
(SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his December 1999 claim, which were 
obtained by the RO in September 2000 and associated with the 
claims file.  The veteran was also afforded a VA psychiatric 
evaluation in October 2000.  There is no indication that any 
relevant evidence exists which has not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under this provision, the 
following levels of disability are included.  

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms such 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM- IV), for rating purposes].

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.       
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 	

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  He essentially contends that his symptoms and 
resulting impairment are more severe than is contemplated by 
the currently assigned rating.

Preliminary Matter

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran 
also suffers from polysubstance dependence. However, the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The Board notes that although a psychiatric examiner stated 
in October 2000 that the veteran's PTSD and substance-
dependency symptoms overlap, he did not distinguish between 
the symptomatology attributable to these conditions.  As 
such, there is no basis by which the Board can make a 
reasoned distinction between service-connected and 
nonservice-connected symptomatology.  Pursuant to Mittleider, 
the Board will thus consider all of the veteran's psychiatric 
symptoms as part of his service-connected psychiatric 
disorder.



Discussion

(i.) Schedular rating

The veteran is currently evaluated at the 50 percent level.  
The Board must accordingly determine whether the veteran's 
symptoms more nearly approximate the criteria for the 70 
percent level or higher.  If they do not, then a higher 
rating may not be awarded.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's overall level of symptomatology is 
consistent with that enumerated for a 70 percent rating, but 
does not warrant a higher rating.

In regard to social function, as stated above, a 70 percent 
rating under the schedular criteria requires a showing that 
the veteran's social functioning is impaired with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to service-
connected PTSD.  

The evidence shows that the veteran has been divorced three 
times and that much of his social impairment is attributable 
to ongoing depression, anger and anxiety.  The veteran first 
sought counseling in November 1999.  A December 1999 letter 
by his psychologist, R.O., Ph.D., indicated that the veteran 
complained of depression, disturbing memories, nightmares, 
poor sleep, stress, anxiety, poor concentration, marital 
difficulties, intrusive thoughts, and a history of drug 
abuse.  Dr. R.O. noted that the veteran was experiencing 
numerous difficulties including marital discord, anxiety 
management difficulties and mental confusion.  Based on these 
findings, Dr. R.O. provided an Axis I diagnosis of PTSD, and 
assigned a global assessment of functioning (GAF) score of 
50.  Under Axis IV, for psychosocial stressors, Dr. R.O. 
listed severe vocational difficulties and marital crisis. 

Therapy progress notes from Catholic Psychological Services 
dated from January to February 2000 indicated that the 
veteran reported severe depression, anxiety, extensive 
arguments with his wife, and a "break down" in 
communication with his children.  The therapist observed that 
the veteran had a dependent personality, did not trust 
others, had felt betrayed in three marriages, and had 
difficulty in establishing and maintaining boundaries by 
keeping family matters private and confidential.  The 
therapist concluded that the veteran's symptoms had been 
exacerbated by PTSD.

At an October 2000 psychiatric evaluation, the veteran 
reported that he was currently separated from his third wife 
after 20 years of marriage.  He referred to having a current 
girlfriend.  He also attributed his failed marriages to his 
PTSD, manifested in part by recurrent nightmares in which he 
would yell and kick.  According to the veteran, his wife 
stated in their divorce papers that "everything started with 
Vietnam".  He further reported that he had anger problems 
and dreams in which people were chasing him.  He stated a 
belief that people do not like him because he was in Vietnam, 
that his relationships were bad and often ended because 
people got tired of him, and that he always had altercations 
at work.  He noted one incident in which he hurt his 
girlfriend's son by acting out and yelling at him.  He 
reported impaired impulse control manifested, in part, by 
slamming doors and throwing and breaking things during anger 
outbursts.  He reported feeling depressed and as though 
people do not like him.  The examiner concluded with an Axis 
I diagnosis of moderate PTSD and a GAF score of 70.  Axis IV 
factors related to PTSD and substance dependence.

In letters dated February 2001, August 2001 and November 
2002, Dr. R.O. noted continuing relationship problems, 
including a pending divorce, anxiety and anger management 
issues and mental confusion.   Dr. R.O. opined that the 
veteran's difficulties with anger control resulted in his 
former wife filing a restraining order Dr. R.O. also assigned 
GAF scores of 39 and 32.

Based on the foregoing, the Board finds that the veteran's 
PTSD has resulted in social impairment, with deficiencies in 
most areas, particularly due to his impaired impulse control 
such as unprovoked irritability with periods of violence.  
Although the veteran appears able to establish relationships, 
it is obvious that he experiences significant social 
impairment during such relationships as a result of his 
inability to control his anger.  

With respect to occupational impairment, the record reflects 
a history of sporadic unemployment following his service 
career.  The December 1999 letter by Dr. R.O.  noted the 
veteran's reported depression, anxiety, disturbing 
nightmares, intrusive thoughts, poor concentration, 
survivor's guilty and his current unemployment.  The January 
2000 therapy progress notes showed similar symptoms and noted 
that the veteran was on short-term disability due to his 
inability to work effectively.  The October 2000 psychiatric 
evaluation revealed that the veteran had worked as a 
respiratory therapist in about thirty-six (36) different 
hospitals during his career.  He had also opened a gift shop 
and worked as a concert promoter, neither of which proved 
successful.  The veteran indicated that people disliked him 
and that he often had altercations at work.  He also 
indicated an inability to work when encountering different 
problems, and that he got in trouble when he was working for 
VA because of his anger.  Dr. R.O. indicated that the veteran 
had been unable to work for the previous two quarters and 
that, although he had since returned to work, he was 
currently experiencing performance problems and compromised 
effectiveness.  

Under these circumstances, the evidence shows that the 
veteran experiences social and industrial impairment 
consistent with a 70 percent rating under the criteria for 
rating mental disorders.  Although the veteran does not have 
all of the symptomatology referred to in the schedular 
criteria, all of the criteria need not be present.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442-4 (2002) [factors 
for each incremental rating under 38 C.F.R. § 4.130 are 
examples rather than requirements for a particular rating].  
Overall, the medical and other evidence of record 
demonstrates deficiencies in most areas; thus, the criteria 
for the assignment of a 70 percent disability rating have 
been met or nearly approximated.  

In reaching this decision, the Board further finds that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent.  There is little or no evidence that 
the veteran's PTSD has caused total occupational and social 
impairment.  The veteran has demonstrated awareness into his 
problems, resulting in efforts to obtain treatment and 
participate in therapy.  The December 1999 letter by his 
private psychologist indicated that the veteran self-referred 
in November 1999 for counseling for depression.  The veteran 
also submitted therapy progress notes showing his willingness 
to engage in self-improvement.  The record also shows that 
the veteran has managed to work as a respiratory therapist 
throughout his long post-service career.  He has shown 
considerable willingness to obtain work and has consistently 
applied for and obtained new positions at various hospitals.  
Although the veteran's poor anger management has precluded 
his ability to perform consistently and effectively in a work 
environment, the Board can identify no evidence to indicate 
total occupational impairment.  Indeed, it was noted in  
October 2000 psychiatrist that the veteran was currently 
working 24-36 hours a week.  Similarly, although his marital 
history appears to be something less than ideal, the fact 
that he has attracted several partners also speaks against a 
finding of total impairment. 

The evidence does not show such symptoms of the 100 percent 
level as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
Board recognizes the veteran's stated inability at his 
October 2000 psychiatric evaluation to maintain minimum 
hygiene sometimes when he is stressed or depressed.  However, 
the Board points out that the examiner noted the veteran to 
be neatly dressed.

Also of note, there are GAF scores of 32, 39, 50, 65 and 70 
recorded in the medical records.  These GAF scores reflect a 
wide range, from mild (e.g., depressed mood or some 
difficulty in social and occupational functioning) to serious 
symptoms (e.g., major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood).  Even if one accepts for the sake of argument that the 
two scores in the 30's are closer to the mark, those GAF 
scores do not reflect total social and occupational 
impairment but rather are more consistent with the criteria 
for a 70 percent rating.  

In short, the evidence as a whole is indicative of PTSD 
symptoms which do not more nearly approximate the overall 
criteria for 100 percent level.  Therefore, for the reasons 
stated, the Board finds that a 70 percent rating for the 
veteran's PTSD is appropriate, but that a rating higher than 
70 percent is not warranted by the evidence of record.

(ii.)  Fenderson considerations 

This case involves an appeal of an initially assigned 
disability rating.  In Fenderson, Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since he filed his claim.  
Most notably, there appears to have been none of the symptoms 
which would allow for the assignment of a 100 percent or 
higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 70 percent disability rating properly be 
assigned for the entire period from December 13, 1999, the 
date on which the veteran filed his initial claim of 
entitlement to service connection for PTSD.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence of record supports an 
increased 70 percent rating for the veteran's PTSD, but a 
preponderance of the evidence is against a higher rating.  To 
the extent stated, the benefit sought on appeal is 
accordingly granted.



ORDER

Entitlement to an increased disability rating, 70 percent, 
for the veteran's PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

